       Case 4:19-cv-00466-JGZ Document 29 Filed 11/20/19 Page 1 of 9



 1
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                             FOR THE DISTRICT OF ARIZONA
 7
 8   Kenneth McMillan, et. al.                           No. CV-19-00466-TUC-JGZ
 9                         Plaintiffs,                   ORDER
10    v.
11   Marriott Vacation Club International, et al.,
12                         Defendants.
13
14
            Pursuant to Rule 16 of the Federal Rules of Civil Procedure, a Case Management
15
     Conference is set for Tuesday, January 14, 2020 at 1:30 p.m. at the Evo A. DeConcini
16
     Courthouse, 405 W. Congress St., Tucson, AZ 85701, in Courtroom 5B before the
17
     Honorable Jennifer G. Zipps.
18
            In preparation for the Scheduling Conference, IT IS ORDERED as follows:
19
     A.     MANDATORY INITIAL DISCOVERY PILOT PROJECT
20
            The Court is participating in the Mandatory Initial Discovery Pilot Project
21
     (“MIDP”). The MIDP was approved by the Judicial Conference of the United States and
22
     has been implemented in this District by General Order 17-08. The MIDP applies to all
23
     civil cases filed on or after May 1, 2017, other than cases listed in Rule 26(a)(1)(B), actions
24
     under the Private Securities Litigation Reform Act (“PSLRA”), and cases transferred for
25
     consolidated administration in this District by the Judicial Panel on Multidistrict Litigation.
26
     The discovery obligations in the MIDP supersede the disclosures required by Rule 26(a)(1)
27
     and are framed as court-ordered mandatory initial discovery. Unlike initial disclosures
28
       Case 4:19-cv-00466-JGZ Document 29 Filed 11/20/19 Page 2 of 9



 1   required by current Rule 26(a)(1)(A) & (C), the MIDP does not allow parties to opt out.
 2   Thus, if your case was filed after May 1, 2017, and does not fall within one of the
 3   exceptions identified above, you must comply with the discovery obligation of the MIDP.
 4   You should have received a notice regarding the pilot project when your case was filed or
 5   you were served, and you should already be complying with the MIDP. Resources related
 6   to the MIDP are available on the Court’s website and on the Federal Judicial Center
 7   website.
 8   B.     RULE 26(f) MEETING AND DISCOVERY PLAN
 9          The parties are directed to Rule 16, Fed. R. Civ. P., for the objectives of the
10   conference. At least one of the attorneys for each party attending the conference shall have
11   the authority to enter into stipulations and make admissions regarding all matters which
12   may be discussed.
13          The parties are directed to confer at least 21 days before the conference, in
14   accordance with Rule 26(f), Fed. R. Civ. P., to discuss the following matters:
15          1. The possibility of consent to a United States Magistrate Judge to conduct any or
16              all proceedings pursuant to 28 U.S.C. § 636(c), the suitability for referral of this
17              matter for alternative dispute resolution, or the referral of this matter to a special
18              master;
19          2. Any matters relating to jurisdiction or venue or the joinder of additional parties;
20          3. The nature and bases of their claims and defenses and the possibilities for a
21              prompt settlement or resolution of the case;
22          4. A schedule of all pre-trial proceedings;
23          5. Modification of pre-trial procedures due to the simplicity or complexity of the
24              case;
25          6. The sufficiency of the initial discovery responses provided in accordance with
26              the Court’s General Order 17-08;
27          7. Any other matters which counsel may feel will help dispose of the matter in an
28              efficient matter, and;


                                                   -2-
       Case 4:19-cv-00466-JGZ Document 29 Filed 11/20/19 Page 3 of 9



 1          8. Development of a Proposed Discovery Plan.
 2   C.     THE PARTIES’ JOINT REPORT
 3          Counsel shall file with the Court, on or before January 7, 2020, a Joint Report
 4   reflecting the results of their meeting and outlining the discovery plan. It is the
 5   responsibility of Plaintiffs’ counsel to initiate the communication necessary to prepare the
 6   Joint Report. Willful failure to comply will result in the imposition of sanctions. The report
 7   shall include individually numbered brief statements indicating:
 8          1. The nature of the case, setting forth in a brief statement the factual and legal
 9             basis for Plaintiffs’ claims and Defendants’ defenses;
10          2. A list of the elements of proof necessary for each count of the complaint and
11             each affirmative defense. Where the burden of proof shifts, each party shall list
12             the elements of proof that party must prove in order to prevail. The list of the
13             elements of proof must contain citations to relevant legal authority (i.e., United
14             States statutory and/or administrative law, United States Supreme Court cases,
15             Ninth Circuit Court of Appeals case law, State of Arizona case law and statutory
16             law, or other authority as dictated by the conflicts of law rules);
17          3. The factual and legal issues genuinely in dispute and whether they can be
18             narrowed by stipulation or motions;
19          4. The jurisdictional basis for the case, describing the basis for the jurisdiction and
20             citing specific jurisdictional statutes;
21          5. The parties, if any, that have not been served, as well as parties which have not
22             filed an answer or other appearance. Unless counsel can otherwise show cause,
23             the joint report shall be accompanied by a stipulation and a form of order
24             dismissing any party which has not been served, or a motion seeking default on
25             any non-appearing party;
26          6. The names of parties not subject to the Court’s jurisdiction;
27          7. Whether there are dispositive or partially dispositive issues to be decided by pre-
28             trial motions and legal issues about which any pretrial motions are contemplated;


                                                  -3-
     Case 4:19-cv-00466-JGZ Document 29 Filed 11/20/19 Page 4 of 9



 1       8. If the parties anticipate filing cross-motions for summary judgment, whether an
 2          abbreviated briefing schedule comprised of: (1) a motion, (2) a response / cross-
 3          motion, (3) a response to cross-motion / reply and (4) a reply to cross-motion is
 4          feasible and if so, proposed page limitations and filing deadlines for each brief;
 5       9. Whether the case is suitable for reference to arbitration, to a special master, or
 6          to a United States Magistrate Judge;
 7       10. The status of related cases pending before other judges of this court or before
 8          other courts and whether it is appropriate for any matters to be consolidated
 9          pursuant to LRCiv 42.1(b);
10       11. Suggested changes, if any, in the limitations on discovery imposed by Rule
11          26(b)(2), Fed. R. Civ. P.;
12       12. The scope of discovery, when discovery should be completed, and whether
13          discovery should be conducted in phases or should be limited to or focused upon
14          particular issues. For example, where dispositive motions will be filed (e.g.,
15          motions for summary judgment or a defense relying on the statute of limitations),
16          counsel should consider limiting discovery to the issue at hand until the Court
17          has ruled on the motion;
18              a. The extent, nature, and location of discovery anticipated by the parties;
19              b. Suggested changes, if any, to the discovery limitations imposed by the
20                 Federal Rules of Civil Procedure and Local Rule of Civil Procedure 16.2;
21              c. The number of hours permitted for each deposition, unless extended by
22                 agreement of the parties.
23       13. A statement of when the parties served their MIDP discovery responses and a
24          discussion of the parties’ compliance to date with the MIDP, whether any issues
25          have arisen under the MIDP, and, if issues have arisen, a description of those
26          issues so the Court may resolve them at the Rule 16 conference. If the Rule
27          26(f) joint report raises MIDP issues for the Court to resolve, copies of the
28          parties’ MIDP disclosures should be attached to the report.


                                               -4-
       Case 4:19-cv-00466-JGZ Document 29 Filed 11/20/19 Page 5 of 9



 1         14. A discussion of any issues relating to disclosure or discovery of electronically
 2             stored information, including the form or forms in which it should be produced
 3             (see Rules 16(b)(3), 26(f)(3));
 4         15. A discussion of any issues relating to claims of privilege or work product (see
 5             Rules 16(b)(3), 26(f)(3));
 6         16. Proposed deadlines for the management of this case. Proposed deadlines shall
 7             include:
 8                a. Exchange of MIDP disclosures, if they have not already occurred;
 9                b. Addition of parties or amendment of complaint;
10                c. Disclosure of witnesses;
11                d. Disclosure of initial expert testimony and rebuttal expert testimony
12                    pursuant to Rule 26(a)(2), Fed. R. Civ. P.;
13                e. Discovery (if the parties believe that discovery will require more than 180
14                    days, counsel MUST provide an explanation showing why, in the instant
15                    case, a lengthier period for discovery is necessary);1
16                f. Filing dispositive motions;
17                g. Filing of the joint proposed pretrial order, and;
18                h. Filing of joint settlement status reports.
19             Attached to this Order is a list of the Court’s presumptive deadlines for a
20             case such as this. If the parties’ proposed deadlines substantially differ
21             from the Court’s presumptive deadlines, the parties shall explain the basis
22             for the deviation.
23         17. Counsel shall disclose what evidentiary hearings, such as Daubert, will be
24             required and when such hearing shall be held;
25         18. Estimated date that the case will be ready for trial, the estimated length of trial,
26         1
              The discovery deadline will also be the deadline for final supplementation of
     discovery responses under the MIDP. General Order 17-08 requires parties to timely
27   supplement their MIDP responses as new information is discovered. Parties who fail to
     timely disclose relevant information will be precluded from using it in the case and may be
28   subject to other sanctions. Parties who unreasonably postpone disclosure of relevant
     information to the end of the discovery period will also be subject to sanctions.

                                                 -5-
       Case 4:19-cv-00466-JGZ Document 29 Filed 11/20/19 Page 6 of 9



 1               and any suggestions for shortening the trial;
 2            19. Whether a jury trial has been requested and whether the request for jury trial is
 3               contested;
 4            20. The prospects for settlement, specifically addressing the parties’ wishes for a
 5               settlement conference and addressing any other way the Court can facilitate
 6               settlement;
 7            21. In class actions, the proposed dates for class certification proceedings and other
 8               class management issues.      Such certification will result in the case being
 9               reassigned to the complex track for case management purposes;
10            22. Any unusual, difficult, or complex problems affecting the conduct of the case
11               or which would require the case to be placed on the complex track for case
12               management purposes pursuant to LRCiv 16.2(b)(4), and;
13            23. Any suggestions to expedite the disposition of this matter.
14            After the conference, the Court will enter a Scheduling Order limiting the time
15   within which counsel may file pre-trial motions, complete discovery, and file the proposed
16   pre-trial order. To the extent that the Court’s Scheduling Order differs from the parties’
17   proposed schedule, the provisions of the Court’s Order shall supersede the parties’
18   proposed schedule and shall control the course of the action unless modified by subsequent
19   Order.
20            IT IS FURTHER ORDERED that all parties are expected to comply with Rule
21   26, Fed. R. Civ. P., and to minimize the expense of discovery. Counsel should ensure that
22   all filings comply with LRCiv 7.1 and 7.2. The parties and their counsel are cautioned that
23   the deadlines set in the Court’s Scheduling Order shall be strictly enforced. This Court
24   views this Scheduling Conference as critical to its case management responsibilities and
25   the responsibilities of the parties under Rule 1, Fed. R. Civ. P.
26            IT IS FURTHER ORDERED that if any counsel wishes to appear telephonically,
27   counsel must notify the Court on or before January 7, 2020 by contacting chambers at
28   (520) 205-4610.


                                                   -6-
       Case 4:19-cv-00466-JGZ Document 29 Filed 11/20/19 Page 7 of 9



 1         IT IS FURTHER ORDERED that Plaintiffs’ Motion to Proceed to the Next Step
 2   in this Litigation (Doc. 28) is DENIED as Moot.
 3         Dated this 20th day of November, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -7-
           Case 4:19-cv-00466-JGZ Document 29 Filed 11/20/19 Page 8 of 9


                                 Presumptive Rule 16 Deadlines

Case Name & Number:            4:19-00466, McMillan, et. al. v. Marriot Vacation Club
                               International, et. al.

Date:                          January 14, 2020 at 1:30 p.m.

Plaintiff Counsel appearing:

Defense Counsel appearing:



        Deadline                 Standard Deadline                   Presumptive Case Deadline

 MIDP Disclosures     30 days after answer                       Plaintiffs: 11/15/19
                                                                 Marriott Vacation Club Int’l: 12/9/19
                                                                 Equifax Info. Servs, LLC: 11/15/19
                                                                 Experian Info. Sols., Inc.: 12/16/19

 Amend Complaint      2 months from date of scheduling           3/16/20
                      conference


 Fact/ Lay            4 months from date of scheduling           5/14/20
 Witnesses            conference


 Plaintiff’s Expert   3 months from date of scheduling           4/14/20
 Witnesses            conference


 Defendants’          4 months from date of scheduling           5/14/20
 Expert Witnesses     conference



 Plaintiff’s Expert   5 months from date of scheduling           6/15/20
 Rebuttal             conference




 Discovery            6 months from date of scheduling           7/14/20
 Deadline             conference
           Case 4:19-cv-00466-JGZ Document 29 Filed 11/20/19 Page 9 of 9


     Deadline                   Standard Deadline                   Presumptive Case Deadline

 Dispositive Motion 7 months from date of scheduling            8/14/20
 Deadline           conference




 Anticipated Cross-   Notify court if cross-motions will be   Notify1 7/23/20
 motions for          filed 3 weeks before dispositive motion
 summary judgment     deadline
 and possible
 abbreviated
 briefing schedule
 Pretrial Order       7 months from date of scheduling          8/14/20
                      conference; if dispositive motions are
                      filed, then 30 days after resolution of
                      dispositive motions
 Settlement Status    120 days after scheduling conference      5/13/20 and every 90 days thereafter
 Report               and every 90 days thereafter




       1
          In the event that the parties file cross-motions for summary judgment, the parties
shall file a joint notice with the Court that includes a proposed briefing schedule. The
Court’s recommended briefing schedule is as follows: an opening motion filed on or before
the dispositive motion deadline; response / cross-motion deadline within 30 days of the
date the opening brief is filed; reply / response brief deadline with 15 days of the date the
response / cross-motion is filed; and a reply from the responding / cross-moving party
within 15 days of the date the reply /response is filed.
